DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending with claims 1-7, 9-15 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 7/25/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 11/9/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 7/25/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 11/9/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein a convex spiral vane for transferring grains from the grain supply portion to the grain discharge portion is fixedly mounted to an inner peripheral surface of the polishing tube for bran removal, and to the polishing tube for bran removal” in Claim 8, lines 19-22 is vague and indefinite as it is unclear if the first or second stating of the phrase “the polishing tube for bran removal” is in error or does it have two meanings.
Claim 8 recites the limitation "grains" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the grains".
Claim 8 recites the limitation "the polishing room resistance body" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the at least one polishing room resistance body".
The phrase “to a side of the polishing room” in Claim 8, line 24 is vague and indefinite as it is unclear what is meant by “a side” as the polishing room does not appear to have sides.
Claim 16 recites the limitation "the polishing room resistance body " in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the at least one polishing room resistance body".
The phrase “L-shaped” in Claim 16, line 9 is vague and indefinite as it is unclear what is meant by this phrase as the “L-shaped” examples in the Specification are not “L-shaped”.
Claim 16 recites the limitation "the L-shaped polishing room resistance body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the at least one L-shaped polishing room resistance body".
The phrase “close” in Claim 16, line 10 is vague and indefinite as it is unclear what is the difference between close and not close.
The phrase “apply resistance” in Claim 16, line 12 is vague and indefinite as it is unclear what “resistance” is applied to.
Claim 17 recites the limitation "the polishing room resistance body" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the at least one polishing room resistance body".
The phrase “apply resistance” in Claim 17, lines 9-10 is vague and indefinite as it is unclear what “resistance” is applied to.
The phrase “reduces sliding resistance” in Claim 18, line 9 is vague and indefinite as it is unclear what “sliding resistance” is reduced.
Claim 19 recites the limitation "the side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "side".
Claim 20 recites the limitation "the divided portions" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the at least one divided portions".
Claim 20 recites the limitation "the polishing room resistance body" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the at least one polishing room resistance body".
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                          November 10, 2022